In a eoram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, entered August 17, 1965, which, without a hearing, denied his application to vacate a judgment of said court, rendered April 27, 1950, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. Order reversed, on the law, and proceeding remitted to the court below for further proceedings in accordance herewith. In our opinion a hearing is required herein (see Lee v. Mississippi, 332 U. S. 742). The procedure indicated in People v. Huntley, 15 N Y 2d 72, should be followed insofar as such procedure, is applicable herein (cf. People v. Korda, 24 A D 2d 577). Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur,